                            RETURN OF SERVICE
Case 9:21-cv-81100-DMM Document 6 Entered on FLSD Docket 06/30/2021 Page 1 of 1
                       UNITED STATES DISTRICT COURT
                         SOUTHERN District of Florida
  Case Number: 9:21CV81100DMM

  Plaintiff:
  JOHN MORALES
  vs.                                                                                                           APO2021000528
  Defendant:
  ANTONELLA TIRES,LLC.

  For:
  Alberto Leal
  The Leal Law Firm P.A.
  8927 Hypoluxo Road
  Lake Worth, FL 22463

  Received by Action Process & Investigations,LLC. on the 23rd day of June, 2021 at 9:13 am to be served on
  ANTONELLA TIRES,LLC. BY SERVICE OF REGISTERED AGENT:D&E CONSULTANT,INC., 4091
  VICLIFF ROAD, WEST PALM BEACH, FL 33406.

  I, Cameron Jackson, do hereby affirm that on the 29th day of June, 2021 at 8:30 pm, I:

  served an AUTHORIZED entity by delivering a true copy of the Summons and Complaint with the date
  and hour of service endorsed thereon by me, to: Betsy Garcia as Authorized at the address of: 4091
  VICLIFF ROAD, WEST PALM BEACH, FL 33406, who stated they are authorized to accept service for
  ANTONELLA TIRES,LLC. BY SERVICE OF REGISTERED AGENT:D&E CONSULTANT,INC., and
  informed said person of the contents therein, in compliance with state statutes.

  Description of Person Served: Age: 20, Sex: F, Race/Skin Color: Hispanic, Height: 5'5", Weight: 125, Hair:
  Dark Blonde, Glasses: N

  I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process
  Server, in good standing, in the judicial circuit in which the process was served.Under penalties of perjury,
  I declare that I have read the foregoing document and the facts stated in it are true.Notary not required
  pursuant to F.S. 92.525




                                                                            Cameron Jackson
                                                                            CPS#3018

                                                                            Action Process & Investigations,LLC.
                                                                            AGENCY LICENSE #A1800271
                                                                            3604 36th Way
                                                                            West Palm Beach, FL 33407
                                                                            (561) 899-3164

                                                                            Our Job Serial Number: APO-2021000528


                               Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.1u
